DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-5 are pending for examination.

Information Disclosure Statement
3.   The Information Disclosure Statement (IDS) submitted on 1/13/2021 has been considered by the examiner and made of record in the application file.

Priority
4.   Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Claim Objections        
5.    Claims 1, 3 and 4 are objected because of the following informalities:
        Claim 1, - line 4, “the memory cell15” should be amended to “a memory cell of the plurality of memory cells15”1515 in order to correct antecedent basis for this limitation in the claim (referred to “a plurality of memory cells” in line 2 of the claim).
                      - line 5, “the number of bit lines15” should be amended to “number of bit lines15”1515 in order to correct antecedent basis for this limitation in the claim. 
                     - lines 7-9, “an electrical connection structure which electrically connects the bit lines of the memory cells of the memory semiconductor chip and the buffer circuits of the planar buffer chip15” should be amended to “an electrical connection structure which electrically connects the bit lines of the memory cells of the memory semiconductor chip and bit lines of the buffer circuits of the planar buffer chip15”1515 in order to correct antecedent basis for this limitation in the claim (also referred to “the bit lines of the buffer circuits” in line 12 of the claim).
Claim 3, - lines 2-3, “a buffer decoder part which selectively connect one of the bit lines of a predetermined number of the memory cells with the buffer circuit15” should be amended to “a buffer decoder part which selectively connect one of the bit lines of a predetermined number of the memory cells with one of the bit lines of the buffer circuits15”1515 in order to correct antecedent basis for this limitation in the claim. 
         Claim 4, lines 2 and 5, “semiconductor tips15” should be amended to “semiconductor chips15”1515 in order to correct typographical for this limitation in the claim. 
          Appropriate correction is required.

Double Patenting 
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.    Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/817,669 (hereinafter Application’669), in view of Lim et al. (U.S. Patent Application Publication 2021/0036015, hereinafter “Lim”). 
          This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.    
           Claim 1 of the examined application is obvious over and having the same scope of invention by claim 1 of Application‘669 such as “a semiconductor device comprising: 5a memory semiconductor chip having a plurality of memory cells; a planar buffer chip which is a semiconductor chip that comprises a plurality of buffer circuits which hold data read from the memory cell and data written to the memory cell and which output the held data in accordance with the number of bit lines of the plurality of memory cells; 10an electrical connection structure which electrically connects the bit lines of the memory cells of the memory semiconductor chip and the buffer circuits of the planar buffer chip to each other in a thickness direction of the memory semiconductor chip and the planar buffer chip”. 
             Application'669 does not specifically teach “a plurality of bit wiring layers provided in accordance with the respective buffer 15circuits and electrically connected to the bit lines of the buffer circuits, wherein the bit wiring layers are laminated on the planar buffer chip”.

(Fig. 16 and accompanying texts, a semiconductor device 200 in Fig. 16 comprising a plurality of bit wiring layers 271c, 272c, provided in accordance with the respective page buffer 15circuits 393 and electrically connected to the bit lines via metal layers 230c, 240c, of the page buffer circuits 393, wherein the bit wiring layers 271c, 272c, are laminated on the planar buffer chip, e.g., lower chip including PERI region with page buffer circuits 393, as shown in Fig. 16 and para. [0126]-[0148]). 
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Lim to the teaching of Application‘669 for the purpose of providing a semiconductor memory device having a vertical structure to achieve large capacity with high integration and excellent electrical characteristics.
        Claim 2 of the examined application further recites “wherein, on the planar buffer chip, the bit wiring layers respectively provided 20for the bit lines of the buffer circuits are laminated through interlayer insulating layers” and is obvious over by Lim (Fig. 16 and accompanying texts, wherein, on the planar buffer chip, e.g., lower chip including page buffer circuits 393, the bit wiring layers 271c, 272c, respectively provided 20for the bit lines of the page buffer circuits 393 are laminated through interlayer insulating layers 215, as shown in Fig. 16 and para. [0126]-[0148]).
        Claim 3 of the examined application is anticipated and having the same scope of invention by claim 2 of Application’669. 
       Claim 4 of the examined application is anticipated and having the same scope of invention by claims 3 and 4 of Application’669. 
       Claim 5 of the examined application is anticipated and having the same scope of invention by claims 5-8 of Application’669. 

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
8.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Consideration of Reference/Prior Art
9.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
10.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 102
10.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

meaning consistent with the specification without importing claim limitations from the specification. 
11.     Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (U.S. Patent Application Publication 2021/0036015, hereinafter “Lim”). 
           Regarding independent claim 1, Lim discloses a semiconductor device comprising: 
              5a memory semiconductor chip having a plurality of memory cells (Figs. 1, 16, and accompanying texts, a memory semiconductor chip, e.g., upper chip in Fig. 16, includes a plurality of memory cells in CELL region, [0126]);
            a planar buffer chip which is a semiconductor chip that comprises a plurality of buffer circuits which hold data read from the memory cell and data written to the memory cell and which output the held data in accordance with the number of bit lines of the plurality of memory cells; 10an electrical connection structure which electrically connects the bit lines of the memory cells of the memory semiconductor chip and the buffer circuits of the planar buffer chip to each other in a thickness direction of the memory semiconductor chip and the planar buffer chip (Figs. 1, 16, and accompanying texts, a planar buffer chip, e.g., lower chip in Fig. 16, which is a semiconductor chip that comprises a plurality of page buffer circuits 393 in Fig. 16 or 140 in Fig. 1 which included page buffers 142, 144, which hold data read from the memory cell of the CELL region in Fig. 16 or of the memory cell array 110 in Fig. 1 and data written to the memory cell and which output the held data in accordance with the number of bit lines BL in Fig. 1 or bit line 360c in Fig. 16 of the plurality of memory cells, as shown in Figs. 1 and 16, para. [0041], [0042], [0126]-[0148]); 
        10an electrical connection structure which electrically connects the bit lines of the memory cells of the memory semiconductor chip and the buffer circuits of the planar buffer chip to each other in a thickness direction of the memory semiconductor chip and the planar buffer chip (Fig. 16 and accompanying texts, an electrical connection structure in Fig. 16 which electrically 
        a plurality of bit wiring layers provided in accordance with the respective buffer 15circuits and electrically connected to the bit lines of the buffer circuits, wherein the bit wiring layers are laminated on the planar buffer chip (Fig. 16 and accompanying texts, a plurality of bit wiring layers 271c, 272c, provided in accordance with the respective page buffer 15circuits 393 and electrically connected to the bit lines via metal layers 230c, 240c, of the page buffer circuits 393, wherein the bit wiring layers 271c, 272c, are laminated on the planar buffer chip, e.g., lower chip includes PERI region with page buffer circuits 393, as shown in Fig. 16 and para. [0126]-[0148]). 
        Regarding dependent claim 2, Lim discloses the semiconductor device according to claim 1, wherein, on the planar buffer chip, the bit wiring layers respectively provided 20for the bit lines of the buffer circuits are laminated through interlayer insulating layers” and is obvious over by Lim (Fig. 16 and accompanying texts, wherein, on the planar buffer chip, e.g., lower chip including page buffer circuits 393, the bit wiring layers 271c, 272c, respectively provided 20for the bit lines of the page buffer circuits 393 are laminated through interlayer insulating layers 215, as shown in Fig. 16, and para. [0126]-[0148]).
      Regarding dependent claim 4, Lim discloses the semiconductor device according to claim 1, wherein, in the memory semiconductor chip, a plurality of semiconductor chips including the memory cells are laminated in the thickness direction, and the electrical connection structure electrically connects the laminated 5semiconductor chips with the planar buffer chip (Figs. 16, 17, and accompanying texts, in the memory semiconductor chip, a plurality of semiconductor chips CELL1, CELL2, in Fig. 17 including the memory cells are laminated in the thickness direction, e.g., vertical direction, and the electrical connection structure electrically connects the laminated 
        Regarding dependent claim 5, Lim discloses the semiconductor device according to claim 1, wherein the electrical connection structure includes a penetration electrode which penetrates the memory semiconductor chip and the planar buffer chip in the 10thickness direction and connects the memory semiconductor chip to the planar buffer chip using a conductor (Figs. 7, 16, and accompanying texts, the electrical connection structure includes a penetration electrode, e.g., through-hole via, which penetrates the memory semiconductor chip, e.g., upper chip includes CELL region, and the planar buffer chip, e.g., lower chip includes PERI region, in the 10thickness direction, e.g., vertical direction, and connects the memory semiconductor chip includes CELL to the planar buffer chip includes PERI using a conductor, as shown in Fig. 16 and para. [0126]-[0148]).

Claim Rejections - 35 USC § 103
12.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
13.    Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Patent Application Publication 2021/0036015, hereinafter “Lim”), in view of Lee et al. (U.S. Patent Application Publication 2017/0040338, hereinafter “Lee”).
Regarding dependent claim 3, Lim teaches all the limitation of claim 1 above except for a buffer decoder part which selectively connect one of the bit lines of a predetermined number of the memory cells with the buffer circuit.
          Lee teaches a semiconductor memory device comprising a buffer decoder part which selectively connect one of the bit lines of a predetermined number of the memory cells with the buffer circuit (Fig. 1 and accompanying texts, a buffer decoder part, e.g., column decoder 16, which selectively connect one of the bit lines of a predetermined number of the memory cells in memory array 20 with the page buffer circuit 14, as shown in Fig. 1 and para. [0097], [0098]).
          Since Lim and Lee are both from the same field of semiconductor memory device, the purpose disclosed by Lee would have been recognized in the pertinent art of Lim.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Lee to the teaching of Lim for the purpose of providing a semiconductor memory device having a column decoder to select bit lines of page buffers based on an address signal decoded from the column decoder (Lee, para. [0097]).   

Conclusion
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827